DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 31-49 are pending in the application.
This action is in response to applicants' amendment dated August 8, 2022.  Claims 1-12 and 24-30 have been canceled and claims 31-49 are newly added.
Response to Amendment
Applicant's arguments filed August 8, 2022 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 1) in the last office action, which is hereby withdrawn.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 2) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 3a), b), c), d), e) and f) in the last office action, which are hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 5) in the last office action, which is hereby withdrawn.

The applicant's filing of a terminal disclaimer is sufficient to overcome the nonstatutory double patenting rejection, labeled paragraph 6) in the last office action, which is hereby withdrawn. 

The applicant's filing of a terminal disclaimer is sufficient to overcome the nonstatutory double patenting rejection, labeled paragraph 7) in the last office action, which is hereby withdrawn.

With regards to the provisional nonstatutory double patenting rejection as being unpatentable over claims 1-5 of U.S. Patent No. 10,238,666 of the last office action, the applicants failed to comment on this rejection.
Claims	31-40 and 43-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,238,666, for reasons of record and stated above. 

The applicant's filing of a terminal disclaimer is sufficient to overcome the nonstatutory double patenting rejection, labeled paragraph 9) in the last office action, which is hereby withdrawn.

Allowable Subject Matter
Claims 41 and 42 are allowed.  None of the prior art of record nor a search in the pertinent art area teaches the pharmaceutical compositions comprising a first therapeutic agent and a second therapeutic agent consisting of PT155, PT156, PT157, PT158 and TCY1 as claimed herein.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624